Citation Nr: 1748576	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

This matter came before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In September 2013, the Board remanded this matter for further evidentiary development.  In February 2015, the Board denied the appeal.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Memorandum Decision, the Court vacated the Board's February 2015 decision and remanded the matter on appeal for further proceedings consistent with the Court's decision.  

In April 2017, the Board remanded the appeal for an additional medical opinion addressing the etiology of the Veteran's right foot disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In its April 2017 remand, the Board requested a new VA examination and directed the examiner to provide an opinion as to whether any identified right foot disability as likely as not began during, or is related to, the Veteran's active service.  The Board also directed the examiner to assume, for the purposes of providing a nexus opinion, that the Veteran experienced right foot pain during service.  A VA examination was conducted pursuant to the remand in May 2017.  However, the Board finds that the examination was inadequate.

The May 2017 VA examination found that the Veteran's foot disabilities were less likely than not incurred in or caused by the claimed in-service injury.  The rationale the examiner provided for this opinion was that there was no evidence of a chronic foot condition during military service.  An opinion based on the absence of a disability in service, as this one, is inadequate and therefore a new opinion is needed.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Furthermore, the May 2017 VA examiner also found that the Veteran does not have a current disability of hammer toe, but provided no rationale for this finding.  In addition, the examiner failed to note foot x-rays that were added to the Veteran's claims file in March 2017 and which include findings of "multiple hammertoe deformities."  The Board's April 2017 remand made specific note of the need for the examiner to consider this piece of medical evidence.  The examiner also failed to note an April 2009 VA treatment record that found "eary [sic] hammer toe formations".  The May 2017 examiner's opinion is inadequate because it failed to note the foot x-rays or earlier treatment records that found evidence of hammer toe and did not provide a rationale that reconciles this conflicting medical evidence.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the etiology of any current right foot disability since the filing of the Veteran's claim in 2001, including but not limited to any evidence relating to gout, hammer toe and peripheral neuropathy.

The examiner should review the entire claim file when making a determination and should specify in the examination report that those records have been reviewed.

The examiner should provide a complete rationale for all opinions expressed.

For each identified right foot disability, including gout, hammer toe and peripheral neuropathy if they are found to be diagnosed, the examiner is requested to provide an opinion as to whether the disability as likely as not (a 50 percent or greater probability) began during, or is related to, the Veteran's active service, to include allegations of improper footwear.  The examiner should assume, for the purposes of providing a nexus opinion, that the Veteran experienced right foot pain during service.

If the examiner finds that the Veteran has a current right foot disability of gout, the examiner is requested to provide an opinion as to whether the Veteran's gout disability is a form of arthritis.  If the examiner finds that the Veteran's right foot disability of gout is a form of arthritis, the examiner is requested to provide an opinion as to whether that condition was chronic in service or manifested within a year after service.

In the examiner's assessment of whether the Veteran has a current right foot disability of hammer toe, the examiner is requested to discuss the contradictory medical opinions regarding this diagnosis and provide an opinion as to how that conflict should be resolved.

2.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

3.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




